Citation Nr: 1515401	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain clarification from the Veteran's private audiologist and/or schedule a VA examination.

The Veteran seeks service connection for right ear hearing loss.  For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In support of his claim, the Veteran submitted audiology test results and a report from private audiologist, Dr. C.A.F., dated January 2013.  This report shows the auditory thresholds at each of the frequencies on a graph.  It is clear that the findings at 500 Hz and 4000 Hz are greater than 26 decibels.  Unfortunately, it is not clear whether at least one of the auditory thresholds at 1000, 2000, or 3000 Hz is at least 26 decibels.  Accordingly, the Board finds that a remand is necessary to obtain a numerical interpretation of the graph from Dr. C.A.F.  If a numerical interpretation of the graph cannot be obtained from Dr. C.A.F., then the January 2013 audiology report must be sent to a VA audiologist for interpretation.



Accordingly, the case is REMANDED for the following action:

1. Contact Dr. C.A.F., Au.D., F-AAA, who conducted the January 2013 audiogram, for purposes of interpretation of the audiogram.  The audiologist should be asked to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz).

2. If Dr. C.A.F., Au.D., F-AAA, is not available or does not respond, provide the January 2013 audiology test results to a VA audiologist for interpretation and an expert opinion as to whether the graph therein reflects right ear hearing loss under the standard set forth in 38 C.F.R. § 3.385.

If the VA audiologist is unable to interpret the graph, then a VA audiology examination of the right ear must be scheduled to determine whether the Veteran has a right ear hearing loss disability for VA purposes.

3. Then readjudicate the claim.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




